Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that the failure of defense counsel to advise him of his right to appeal, after pronouncement of sentence, pursuant to 22 NYCRR 1022.11 (a) renders the waiver of his right to appeal invalid. Defendant knowingly, intelligently and volun*973tarily waived his right to appeal. The contention that his sentence is unduly harsh and severe does not survive that waiver (see, People v Allen, 82 NY2d 761; People v Beaner, 219 AD2d 827, lv denied 87 NY2d 898; People v Saunders, 190 AD2d 1092, 1093, lv denied 81 NY2d 1019). (Appeal from Judgment of Oneida County Court, Donalty, J.—Criminal Sale Controlled Substance, 5th Degree.) Present—Denman, P. J., Green, Doerr, Balio and Fallon, JJ.